 


114 HRES 162 EH: Calling on the President to provide Ukraine with military assistance to defend its sovereignty and territorial integrity.
U.S. House of Representatives
2015-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 162 
In the House of Representatives, U. S.,

March 23, 2015
 
RESOLUTION 
Calling on the President to provide Ukraine with military assistance to defend its sovereignty and territorial integrity. 
 
 
Whereas the existence of an independent, democratic, and prosperous Ukraine is in the national interest of the United States; Whereas the Russian Federation under President Vladimir Putin has engaged in relentless political, economic, and military aggression to subvert the independence and violate the territorial integrity of Ukraine; 
Whereas this aggression includes the illegal and forcible occupation of Crimea by Russian military and security forces; Whereas this Russian aggression includes the establishment and control of violent separatist proxies in other areas of Ukraine, including arming them with lethal weapons and other materiel including tanks, artillery, and rockets that have enabled separatist militias to launch and sustain an insurrection that has resulted in over 6,000 dead, 15,000 wounded, and more than a million displaced persons; 
Whereas military and security forces of the Russian Federation have been infiltrated into these areas of Ukraine and continue to provide direct combat support to the separatist groups in this conflict; Whereas failure to stop this aggression by the Russian Federation against Ukraine, especially its unprovoked and armed intervention in a sovereign country, illegal and forcible occupation of its territory, and unilateral efforts to redraw the internationally-recognized borders of Ukraine undermines the foundation of the international order that was established and has been defended at great cost by the United States and its allies in the aftermath of World War II; 
Whereas Russian aggression against Ukraine is but the most visible and recent manifestation of a revisionist Kremlin strategy to redraw international borders and impose its will on its neighbors, including NATO allies; Whereas on September 18, 2014, President Petro Poroshenko addressed a Joint Meeting of Congress at which he thanked the United States for the military assistance it has provided to defend the freedom and territorial integrity of his country and asked for both non-lethal and lethal military assistance, stating that one cannot win a war with blankets; 
Whereas the Chairman of the Joint Chiefs of Staff General Martin Dempsey stated on March 3, 2015, that we should absolutely consider providing lethal aid to Ukraine; Whereas Secretary of Defense Ashton Carter stated on February 4, 2015, during his confirmation hearing that he is very much inclined toward providing Ukraine with weapons to defend itself; 
Whereas Congress provided the President with the authorization and budgetary resources to provide Ukraine with military assistance to enhance its ability to defend its sovereign territory from the unprovoked and continuing aggression of the Russian Federation, including in the Ukraine Freedom Support Act of 2014, which was signed into law on December 18, 2014; Whereas the Ukraine Freedom Support Act of 2014 specifically authorizes the provision of anti-armor weapons, crew-served weapons and ammunition, counter-artillery radars, fire control, range finder, and optical and guidance and control equipment, tactical troop-operated surveillance drones, and secure command and communications equipment; 
Whereas even as it faces a massive military assault, Ukraine is confronting an economic crisis that requires both long-term financial and technical assistance by the United States and the international community, especially the countries of the European Union and the International Monetary Fund, as well as fundamental economic and political reforms by the government of Ukraine; Whereas the United States and its allies should provide assistance to support energy diversification and efficiency initiatives in Ukraine to lessen its vulnerability to coercion by the Russian Federation; 
Whereas the United States and its allies should continue to work with Ukrainian officials to develop plans to increase energy production and efficiency in order to increase energy security beyond the short-term; Whereas the United States, in close cooperation with international donors, has provided Ukraine with macro-economic assistance to boost Ukraine’s economy; and 
Whereas the United States and its allies need a long-term strategy to expose and challenge Vladimir Putin’s corruption and repression at home and his aggression abroad: Now, therefore, be it  That the House of Representatives strongly urges the President to fully and immediately exercise the authorities provided by Congress to provide Ukraine with lethal defensive weapon systems to enhance the ability of the people of Ukraine to defend their sovereign territory from the unprovoked and continuing aggression of the Russian Federation.  
 
Karen L. Haas,Clerk.
